DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/29/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.
Claims 1, 13, and 16 have been amended.
Claims 1, 4, 13, 15-18, 22, 24-25 are pending.
Claims 4, 22, and 24-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
     	Claims 1, 13, and 15-18 are being acted upon.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 11-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/095330, in view of WO 2015/069770 and  Marabelle et al., 2013 (all of record). 
WO 2006/095330 teaches a method of treating a tumor in a human subject comprising performing cell damaging treatment of the tumor (i.e. ablation),  follow by in-situ administration of antigen presenting cells to the damaged tumor tissue (i.e. local, see page 7-9 and page 10, in particular). WO 2006/095330 teaches treating skin, lung, or prostate cancer (see page 19 and 59, in particular). WO 2006/095330 teaches using autologous antigen presenting cells (see page 12, in particular). WO 2006/095330 teaches that a preferred cell damaging treatment is cryoablation or freeze thawing (see pages 39-40, in particular).  WO 2006/095330 teaches that the freeze thawing process involves freezing of the tissues by contact with an instrument at a temperature of minus 196 degrees C, and subsequently allowing the tissue to thaw (i.e. freezing to less than -40, and warming to about 37 degrees C, see page 40, in particular). WO 2006/095330 also teaches performing catheter cryoablation, such as for treating prostate tumors, by contacting tissues with a cryoprobe containing liquid nitrogen, followed by the use of a warming catheter (i.e. freezing to less than -40, and warming to about 35 degrees C, see page 40, in particular). WO 2006/095330 teaches parameters that can be modulated to effect efficacy of freeze thawing include the number of freeze-thaw cycles, thus providing motivation to perform a plurality of freeze/thaw cycles to optimize the efficacy of the cell damaging treatment (see page 41, in particular). WO 2006/095330 teaches that the APCs can be immature dendritic cells that typically display lower levels of MHC class II, and teaches immature dendritic cells that are also CD80, CD86 low, CD40low  ( see page 49 and 64, in particular). WO 2006/095330 teaches obtaining dendritic cells using commonly practiced art techniques, including by differentiation from monocytes (see pages page 49-51, in particular).
WO 2006/095330 does not teach administering ipilimumab.
WO 2015/069770 teaches the advantages of combined autologous APC administration to the tumor in combination with immune checkpoint administration, such as anti-CTLA-4 ipilimumab for treating tumors, including prostate cancer (see page 4, 6-7 and 25). WO 2015/069770 teaches the combination therapy is more effective in treating cancer and can enhance T cell responses (see page 35, in particular). WO 2006/095330 teaches administration of the checkpoint inhibitor via an intra-tumoral route (i.e. to the local site, see page 39, in particular). See also Marabelle et al., which teaches that administration of anti-CTLA-4 therapy locally to the tumor is advantageous since it can induce anti-tumor immune responses, while avoiding toxicity.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made further administer anti-CTLA-4 antibody ipilimumab, as taught by WO 2006/095330 and Marabelle, in the tumor treatment method of WO 2006/095330. The ordinary artisan at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since WO 2015/069770 that further administration of combined anti-CTLA-4 with autologous APCs is more effective and can enhance T cell response. Furthermore, it would be obvious to also administer the anti-CTLA-4 directly to tumor site in the method of WO 2015/069770 along with the dendritic cells, because Marabelle teaches it is advantageous since it can induce anti-tumor responses while avoiding toxicity. 
Applicant’s arguments 7/29/22, have been fully considered, but they are not persuasive.
Applicant argues that the claimed invention has demonstrated unexpected and surprising results of cancer treatment such as improved treatment efficacy and stabilization of late state prostate cancer in human patients, citing the Gjertsen declaration filed 1/24/22 as evidence. Applicant argues that the instant claims are commensurate with the data in the declaration.  Applicant also cites Example 4, and 8 and Table 1 of the instant specification which are said to demonstrate surprising improved stabilization of late prostate cancer after administering a dose of 0.3 mg/kg checkpoint inhibitor.  Applicant also notes that it is surprising that effective therapy was obtained with a lower dose of antibody without high incidence of autoimmune side effects.
The declaration details a clinical trial in prostate cancer patients given cryoablation and immature dendritic cell administered into the cryoablated tumor region, with or without anti-CTLA-4 ipilimumab antibody injected into the cryoablated tumor area  The declaration states that while 33% of patients reciting iDC alone survived beyond 36 months, addition of anti-CTLA-4 antibody result in 40% of said patients surviving.   
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  No evidence of a statistically significant difference is presented.
Regardless, enhancing cancer treatment and survival time by include anti-CTLA-4 is an expected benefit taught by the prior art above.  For example, WO 2015/069770 teaches the advantages of combined autologous APC administration to the tumor in combination with immune checkpoint administration, such as anti-CTLA-4 ipilimumab for treating tumors (see page 6-7 and 25). WO 2015/069770 teaches the combination therapy is more effective in treating cancer and can enhance T cell responses (see page 35, in particular). 
Furthermore, any evidence of unexpected results must be commensurate in scope with the claims. For example, the instant claims encompass any dose of dendritic cells, any dose of ipilimumab and any sequence of administration, which is not commensurate with the date cited in the declaration.
Regarding the argument about lower side effects with a 0.3 mg/kg dose as shown in the examples of the specification, it is noted that the claims are not limited to any particular dose of ipilimumab.  Regardless, achieving fewer side effects using an intra-tumor local route is an expected result.  See Marabelle et al., which teaches that lower doses of anti-CTLA-4 can be given via an intra-tumoral route to enhance anti-tumor efficacy, while avoiding toxicity related side effects, such as autoimmune toxicity (see page 2, in particular).
Applicant further argues that WO 2006/0953 does not teach anti-CTLA-4, and the other cited documents fail to describe how to use ipilimumab in prostate tumor therapy.
WO 2015/069770 teaches the advantages of combined autologous APC administration to the tumor in combination with immune checkpoint administration, such as anti-CTLA-4 ipilimumab for treating tumors (see page 6-7 and 25). WO 2015/069770 teaches combination therapy with checkpoint inhibitor for enhancing anti-tumor immunity and teaches performing the treatment in a subject with prostate cancer (see pages 3-4, in particular). WO 2015/069770 specifically teaches combining checkpoint therapy with dendritic cells that are administered directly into the tumor for in vivo antigen loading (See page 35, in particular).  WO 2015/069770 also teaches administration of dendritic cells to the tumor in combination with cryotherapy, or after radiation therapy (see page 32). Thus, the ordinary artisan would be motivated, and would have a reasonable expectation of success, to further administer the checkpoint inhibitory anti-CTLA-4 ipilimumab antibody taught by WO 2015/069770, in the method of WO 2006/0953, to enhance the anti-tumor immune response and therapeutic efficacy of the dendritic cell treatments.

Claim 1, 11-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/095330, WO 2015/069770  and  Marabelle et al., 2013, as set forth above, and further in view of Wolf et al., 2005. 
The teachings of WO 2006/095330, WO 2015/069770 and Marabelle et al are described above.
The do not explicitly teach leukapheresis.  
Wolf et al. teach leukapheresis can be performed to harvest monocytes from the blood and that it is a safe and efficient procedure.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made obtain the monocytes for dendritic cell deafferentation in the method made obvious by WO 2006/095330, WO 2015/069770  and  Marabelle, from leukapheresis of the subject, as taught by Wolf et al. The ordinary artisan at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since Wolf et al. teach leukapheresis can be performed to harvest monocytes from the blood and that it is a safe and efficient procedure.
Applicant argues that the claims are not obvious for the reasons set forth above.
The claims stand rejected for the same reasons set forth above.
 
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644